 1

 2
                                    UNITED STATES DISTRICT COURT
 3
                                    EASTERN DISTRICT OF CALIFORNIA
 4
      GEORGIA DEFILIPPO, et al.,                               Case No. 1:18-CV-00496-AWI-EPG
 5
                      Plaintiffs,                              ORDER RE: STIPULATION TO
 6                                                             EXTEND STAY OF CIVIL ACTION
      vs.                                                      PENDING RESOLUTION OF
 7                                                             CRIMINAL PROCEEDINGS
      COUNTY OF STANISLAUS, et al.,
 8                                                             (ECF No. 37)
              Defendants.
 9
10           Pursuant to the stipulation of the parties (ECF No. 37), and finding good cause exists,

11   IT IS ORDERD:

12           1.      This action is stayed for an additional ninety (90) days.

13           2.      The hearing on defendants City of Turlock, Timothy Redd, and Frank Navarro’s

14   Motion to Dismiss, presently set for March 2, 2020, at 1:30 p.m. before District Judge Anthony

15   W. Ishii is vacated and reset to June 1, 2020, at 1:30 p.m.

16           3.      The deadline for Defendants City of Modesto, Jon Evers, County of Stanislaus,

17   Birgit Fladager, Marlissa Ferreira, Kirk Bunch, Steve Jacobson, Dale Lingerfelt, Froilan Mariscal,

18   Lloyd Mackinnon, Cory Brown, Greg Jones and Kenneth Barringer to file a responsive pleading

19   to Plaintiffs’ complaint, will be reset to sixty (60) days after the stay is lifted.

20           4.      The initial mandatory scheduling conference in Courtroom 10 before Magistrate

21   Erica P. Grosjean shall be set as soon as practicable after the parties notify the court that the

22   criminal proceedings have been resolved.

23
     IT IS SO ORDERED.
24

25       Dated:     December 23, 2019                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
